DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 10/20/2021 have been entered. Any objection\rejections from the previous office action filed 7/20/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6-7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the reasons set forth in the previous action filed 7/20/2021. As noted in the previous action applicant’s product by process limitation of submerging the cellulose material for at least 1 hours does not find support in the specification as originally filed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,6-7 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Langhals et al. “Cyanine Dyes as Optical Contrast Agents for Ophthalmological Surgery”, J. Med. Chem. 2011, 54, 3903–3925, for the reasons set forth in the previous action filed 7/20/2021 and the modified reasoning below necessitated by amendment. 
Regarding the new functional limitation or property that the fluorophore is entrapped and non-leachable from the article when placed inside a surgical site, it follows that since the article of Langals is the same it will feature the same properties claimed. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1-3,6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langhals et al., cited above, in view of Johnson et al. (US 6,159,743, cited previously), for the reasons set forth in the previous action and the new reason noted above in the anticipation rejection under 35 USC 102 a1.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicants assert Langals does not disclose a fluorophore entrapped within fibers and no detectable leaching of dye when placed inside a surgical site.
The examiner does not find this argument persuasive. Langhals clearly uses the same dye and states it is absorbed to the same material claimed, cellulose. It would follow intuitively that at least some dye would be absorbed and entrapped within the cellulose material especially when it was added as a solution. Naturally over time the liquid would dry leaving the exact same product claimed. Since the product is the same it follows that any properties realized by applicants, such as fluorophore being entrapped and non-leachable when placed inside a surgical site, would necessarily be present.
Applicants assert that since the previously cited Krespi reference demonstrates an article soaked with aqueous solution leaches ICG by coloring tissue at treatment site the examiner cannot rely on inherency. In the previous action and above the examiner noted that the fabric will inherently entrap ICG and not let it leach out during use.
Krespi is no longer relied upon and this reference is clearly different then the Langals reference which studied dye absorption to several materials including cotton. Krespi applied ICG quickly once absorbed to the fabric using solution, naturally the solution still contained dye once applied. The solution leaked out during use with dye that was observed endoscopically. Langals however does not teach this same method, it is not concerned with marking tissue. Naturally over time any liquid used to absorb the dye to the fabric would dry, leaving the exact same product claimed.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618